DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner notes the amendment filed 21 FEB 2022.  The amendment will be entered under AFCP 2.0.  The status of the claims is as follows:
Claims 1-15 and 18-21 are pending.
Claim 1 is amended.
Claims 16-17 and 22-23 are canceled.
Upon entry of the amendment, all pending claims will be rejected on the same grounds and for the same reasons as presented in the previous Final Rejection with the only change to the rejection of Claim 1 being an indication that Mahajani ‘720 PG 0022 renders obvious silicon nitride as a deposited material.  Applicant’s arguments submitted 21 FEB 2022 will be addressed below.

Response to Arguments
Applicant's arguments filed 21 FEB 2022 have been fully considered but they are not persuasive.
Applicant argues (Page 8) that Claim 1 as amended now requires the formation of a film comprising silicon nitride.  Examiner notes that Mahajani ‘720 renders obvious the deposition of silicon nitride.
Applicant argues (Page 9) that Chung '325 would not be obvious for combination with Mahajani '720 since the invention as claimed is for deposition of silicon nitride and Chung '325 is for deposition of metal nitride films. Examiner notes that Chung '325 is cited for its teaching that tetrachlorosilane is a known derivative of silane at PG 0063; Mahajani '720 teaches that derivatives of silane are known pretreatment gases for its process at PG 0018. Therefore, the use of tetrachlorosilane in Mahajani '720 is obvious independent of its use in Chung '325.
Applicant further argues (Pages 9-10) that Chung '325 is functionalizing a substrate surface prior to metal deposition and that Chung '325 distinguishes between metal and non-metal halide soaks. Examiner notes that PG 0066 discusses the general purpose of soak process treatments in establishing proper surface chemistry for ALD processes; Examiner notes a comparable disclosure for the same purpose at Mahajani '720 PG 0017, indicating that the principle is more broadly applicable than the narrower context of metal nitrides as exemplified in Chung '325.
Applicant argues (Page 10) that Claim 13 is separately allowable because Mahajani ‘720 does not disclose formation of nucleation layers in a pretreatment step.  Examiner notes that Claim 1 as presented does not particularly define the process performed within the pretreatment step; therefore, a hybrid CVD / ALD process as posited by Examiner would read upon Claim 1 as presented where the CVD process is held as analogous to the pretreatment step as broadly recited in Claim 1.
Applicant argues (Pages 10-11) that Saito ‘272 discloses the use of the cited dopants in semiconductor regions, whereas the claimed invention requires their use in silicon nitride films.  Examiner notes that Mahajani ‘720 PG 0014 and Saito ‘272 Column 6 Lines 61-67 are both drawn to barrier and insulating films for use in 
Applicant argues (Page 11) that Claim 21 is allowable for the same reasons as Claim 1 and that Cook ‘680 does not address the alleged deficiencies of Claim 1.  As Claim 1 is not presently held as allowable, Claim 21 cannot be allowable for any reasons based on Claim 1.  The alleged failure to address the deficiencies of the previously cited references is noted; however, Examiner maintains that the previously cited references do in fact address the alleged deficiencies and therefore Cook ‘680 is not required to address them further.

Reference of Record
Examiner cites Glowacki '626 as a reference of relevance to the claimed invention. PG 0022 discloses pretreatment of substrates by soaking the substrate in a reagent prior to deposition; PG 0030 discloses silane and tetrachlorosilane as known silicon sources for ALD of silicon-containing films; PG 0037-0038 and Figure 4 discloses formation of SiN by e.g. ALD methods. Glowacki '626 is not cited for any pending rejection in the most recent rejection.  These teachings independently show the utility of tetrachlorosilane in the deposition process of silicon nitride.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL G MILLER/             Examiner, Art Unit 1712       

/MICHAEL B CLEVELAND/             Supervisory Patent Examiner, Art Unit 1712